UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 24, 2015 MONARCH AMERICA, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-179390 99-0372219 (Commission File Number) (IRS Employer Identification No.) 1150 W. Custer Place Denver, CO 80223 (Address of Principal Executive Offices, Zip Code) (844) 852-1537 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment No. 1 on Form 8-K/A is being filed by Monarch America, Inc. (the “Company”) with the Securities and Exchange Commission (“SEC”) to amend its Current Report on Form 8-K filed with the SEC on June 25, 2015 (the “Original Form 8-K”) to amend the exhibit index thereto to indicate that portions of Exhibit 10.23 have been omitted pursuant to a request filed with the SEC for confidential treatment. Except for the change described herein, no other amendments to the Original Form 8-K are made by this Form 8-K/A. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 10.23 Consulting Agreement, dated June 24, 2015 between Monarch America, Inc. and FSST Pharms, LLC (incorporated by reference to Exhibit10.23to the Company's Current Report on Form 8-K filed withthe SEC on June 25, 2015)* *Portions of Exhibit 10.23 have been omitted pursuant to a request for confidential treatment. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONARCH AMERICA, INC. Date: September 3, 2015 By: /s/ Eric Hagen Name: Eric Hagen Title: President and Chief Executive Officer 3
